DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-15 and 17-20  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 8 and 10-21 of U.S. Patent No. 11,323,290. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 1).
Regarding claim 3, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 5).
Regarding claim 4, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 3).
Regarding claim 5, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 7).
Regarding claim 6, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 8).
Regarding claim 7, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claims 10 and 12).
Regarding claim 8, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 1).
Regarding claim 10, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 5).
Regarding claim 11, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 3).
Regarding claim 12, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 7).
Regarding claim 13, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 8 ).
Regarding claim 14, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claims 10 and 12).
Furthermore, regarding claims 8 and 10-14, U.S. Patent No. 11,323,290 recites a network device comprising one or more memories and one or more processors (See claims 10-15).
Regarding claim 15, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 1).
Regarding claim 17, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 5).
Regarding claim 18, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 3).
Regarding claim 19, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 7).
Regarding claim 20, U.S. Patent No. 11,323,290 recites the same limitations with slightly different wording (See claim 8).
Furthermore, regarding claims 15 and 17-20, U.S. Patent No. 11,323,290 recites a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising one or more instructions, that when executed by one or more processors of a first network device cause the first network device to perform functions (See claims 16-21).

Allowable Subject Matter
Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2, 9 and 16, the prior art does not teach or adequately suggest multiple sets of traffic classes associated with micro-tunnel functionality and analyzing information associated with the respective sets of traffic classes to identify a specific traffic class.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G. Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

December 1, 2022